             Case 1:17-cv-07476-AT Document 18 Filed 12/30/19 Page 1 of 2



 BakerHostetler

                                                                                       Baker&Hostetler LLP
                                                                                       45 Rockefeller Plaza
                                                                                       New York, NY 10111

                                                                                       T 212.589.4200
                                                                                       F 212.589.4201
                                                                                       www.bakerlaw.com
December 30, 2019
                                                                                       David J. Sheehan
                                                                                       direct dial: 212.589.4616
                                                                                       dshcchan@bakcrlaw.com


VIAECF

Honorable Analisa Torres
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007-1312

Re:      Picard v. ABN AMRO Bank N. V (presently known as The Royal Bank ofScotland, N. VJ,
         Case No. 1: 17-CV-07476 (AT) - Status Update

Dear Judge Torres:

        We are counsel to Irving H. Picard, as trustee ("Trustee") for the liquidation of Bernard
L. Madoff Investment Securities LLC under the Securities Investor Protection Act, 15 U.S.C. §§
78aaa et seq., and the substantively consolidated chapter 7 estate of Bernard L. Madoff. In
staying the above-referenced action, the Court requested that the Trustee and defendant ABN
AMRO Bank N.V. (presently known as The Royal Bank of Scotland, N.V.) submit a joint letter
every 90 days on the status of the Trustee's appeal to the United States Court of Appeals for the
Second Circuit. 1 The parties jointly submit this letter as the ninth 90-day status update.

        As we previously repmted, on February 25, 2019, the Second Circuit vacated the
judgment of the United States Bankruptcy Court for the Southern District of New York, and
remanded. 2 After denying defendant-appellee's petition for a rehearing and a rehearing en
banc,3 on April 23, 2019, the Second Circuit granted defendant-appellee's motion for a stay of
the issuance of the mandate pending the filing of its Petition for a Writ of Certiorari (the
"Petition") in the Supreme Court of the United States. 4 The defendant-appellees filed the

1
  Order, Picard v. ABN AMRO Bank N. V (presently known as The Royal Bank ofScotland, N. V), No. 17-cv-07476
(S.D.N.Y. Oct. 10, 2017), ECF No. 8.
2
  Op., In re Irving H. Picard, Trustee for the Liquidation ofBernard L Mada.ff Inv. Sec., LLC, No. 17-2992 (2d Cir.
Feb.25,2019),ECFNo.1311-l.
3
  Order, In re Irving H. Picard, Trustee for the Liquidation ofBernard L. Mada.ffInv. Sec., LLC, No. 17-2992 (2d
Cir. Apr. 3, 2019), ECFNo. 1408.
4
  Order, In re Irving H. Picard, Trustee for the Liquidation ofBernard L. Mada.ff Inv. Sec., LLC, No. 17-2992 (2d
Cir. Apr. 23, 2019), ECF No. 1503.
         Atlanta    Chicago        Cincinnati     Cleveland     Columbus       Costa Mesa   Denver
      Houston    Los Angeles       New York       Orlando      Philadelphia    Seattle   Washington, DC
             Case 1:17-cv-07476-AT Document 18 Filed 12/30/19 Page 2 of 2


Honorable Analisa Torres
December 30, 2019
Page 2


Petition on August 29, 2019. 5 The Trustee filed his Brief in Opposition to the Petition on
October 30, 2019. 6 The defendant-appellees filed their Reply Brief on November 12, 2019. 7 On
December 9, 2019, the Supreme Court invited the Solicitor General to file a brief expressing the
views of the United States. 8 The Solicitor General has not yet responded to the Supreme Court's
request and the Petition remains pending. Under Federal Rule of Appellate Procedure
41(d)(2)(B), the stay of the issuance of the mandate will continue through the Supreme Court's
final disposition of the Petition. See F.R.A.P. 41(d)(2)(B).

        Please advise if Your Honor has any questions or wishes to hear further from the parties
on this matter.


Sincerely,



Isl David J Sheehan

David J. Sheehan
Partner




cc:     Counsel for ABN AMRO Bank N.V. (via ECF)




5 Letter from Appellee ABN AMRO Bank N .V., In re Irving H. Picard, Trustee for the Liquidation of Bernard L.
Madofflnv. Sec., LLC, No. 17-2992 (2d Cir. Sept. 3, 2019), ECF No. 1547.
6 Br. ofResp't, HSBC Holdings PLC v. Picard, No. 19-277 (S.Ct. Oct. 30, 2019).
7 Br. ofDef.-Appellees, HSBC Holdings PLC v. Picard, No. 19-277 (S.Ct. Nov. 12, 2019).
8 Docket, HSBC Holdings PLC v. Picard, No. 19-277 (S.Ct. Dec. 9, 2019).
